COURT OF APPEALS FOR THE
                            FIRST DISTRICT OF TEXAS AT HOUSTON

                               ORDER ON MOTION FOR REHEARING

Appellate case name:      Edward Contreras Torres v. The State of Texas

Appellate case number:    01-13-00211-CR

Trial court case number: 12-DCR-059397

Trial court:              400th District Court of Fort Bend County

Date motion filed:        Motion for Rehearing

Party filing motion:      Appellant Edward Contreras Torres

       It is ordered that the motion for rehearing is      DENIED       GRANTED.


Judge’s signature: /s/ Harvey Brown
                          Acting individually           Acting for the Court

Panel consists of: Justices Keyes, Bland, and Brown


Date: September 2, 2014